Citation Nr: 0727913	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  06-11 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss.  

2.  Entitlement to service connection for residuals of 
malaria.

3.  Entitlement to separate 10 percent ratings for the 
service-connected bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1969 to April 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The RO denied service connection for residuals of 
malaria, and granted service connection for bilateral 
defective hearing and assigned an initial noncompensable 
rating.  The RO also granted service connection for tinnitus 
and assigned an initial 10 percent rating.  The veteran's May 
2005 Notice of Disagreement (NOD) only included the issues of 
service connection for malaria and disagreement with the 
initial noncompensable rating assigned for the service-
connected bilateral hearing loss.  However, in subsequent 
statement received in August 2005, the veteran expressed 
disagreement with the single 10 percent rating assigned for 
the service-connected bilateral tinnitus.  The veteran 
specifically referred to the Court of Appeals for Veterans 
Claims decision in Smith v. Nicholson, 19 Vet. App. 63 
(2005).  It appears that because Smith was appealed to the 
Federal Circuit, the RO held the tinnitus issue in abeyance 
and did not issue a Statement of the Case as to that issue 
after receiving the veteran's August 2005 NOD with regard to 
whether he was entitled to separate 10 percent ratings for 
each ear for the service-connected bilateral tinnitus.  The 
Federal Circuit ultimately decided the matter in Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); however, the Board 
does not currently have jurisdiction to address the issue 
because the veteran has still not yet received a Statement of 
the Case as to the issue of whether the veteran is entitled 
to separate 10 percent ratings for his service-connected 
bilateral tinnitus.  

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.  At the hearing, the veteran submitted a copy of his 
most recent VA audiological testing, from April 2007.  The 
veteran waived initial RO consideration of the additional 
evidence.  

The issues of service connection for residuals of malaria and 
whether the veteran is entitled to separate 10 percent 
ratings for the service-connected bilateral tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss has 
been productive of no more than Level I hearing acuity in the 
right ear and no more than Level I hearing acuity in the left 
ear, since the effective date of service connection.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for the service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.85, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September July 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

While the initial notification did not advise the veteran of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection, service connection was 
granted for hearing loss and the current claim on appeal 
involves the downstream issue of the initial rating.  In 
other words, the veteran has appealed the initial rating 
assigned by the RO for the service-connected bilateral 
hearing loss.  This is considered a "downstream" issue, as 
the veteran has raised a new issue (increased rating), 
following the grant of the benefits sought (service 
connection).  

In this type of circumstance, if the claimant has received a 
duty-to-assist letter for the underlying claim and he raises 
a new issue following the issuance of the rating decision, 
here, a claim for a increased rating, the provisions of 38 
U.S.C.A. § 5104(b) and § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  The RO issued a statement of the case in January 2006, 
wherein it referred again to the duties to notify and assist 
the veteran, and provided the veteran with the criteria for a 
higher evaluation for his service-connected bilateral hearing 
loss.  Thus, the veteran was informed that the evidence 
needed to warrant the assignment of a compensable evaluation 
for the service-connected hearing loss would be evidence 
showing that his level of hearing loss satisfied the criteria 
for the assignment of a 10 percent evaluation.  Therefore, VA 
has met its duty to notify the veteran in connection with his 
claim for an increased rating.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 500-01 (2006), the Court found 
that VA had fulfilled its duty to notify when RO, following 
the submission of notice of disagreement regarding effective 
date assigned for service connection claim, issued a 
statement of the case that addressed what was necessary to 
achieve an earlier effective date for the service-connected 
disability.  
Moreover, additional notification regarding effective dates 
and the assignment of initial ratings was provided to the 
veteran by way of a March 2007 letter.  

Accordingly, procedural defect with regard to disability 
ratings or effective dates for award of benefits has been 
cured.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating - Bilateral Hearing Loss

In a May 2005 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective June 18, 2004.  The veteran 
asserts that a compensable evaluation is warranted for his 
service-connected bilateral hearing loss.  The veteran 
explained during the May 2007 hearing that his hearing has 
continued to deteriorate, and had become worse over the past 
two years.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 3 8 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for rating purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I, for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear corresponds to Level I and hearing in the poorer 
ear corresponds to Levels I through IX; where hearing in the 
better ear is at Level II, and hearing in the poorer ear is 
at Level II to IV; or where there is level III hearing in 
both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

The assignment of disability ratings for hearing impairment 
are to be derived by the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered. Lendenmann v. Principi, 
3 Vet. App. 345 (1992).


A private hearing evaluation report from May 2003 showed 
puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
45
70
80
LEFT
10
40
65
75

The puretone average was 51 in the right ear and 48 in the 
left ear.  Speech discrimination scores were 96 in both ears.  
The diagnosis was non-specific bilateral sensorineural 
hearing loss.  


In May 2005, audiological testing performed by a VA 
audiologist showed puretone thresholds, in decibels, as 
follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
60
65
70
LEFT
20
55
60
65

Average puretone thresholds were 54 decibels in the right ear 
and 50 decibels in the left ear.  Speech recognition scores 
were 96 percent in both ears.  The audiologist's results 
revealed moderate hearing loss in both ears.  







In April 2007, the veteran underwent a second VA audiological 
examination.  The testing showed puretone thresholds, in 
decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
15
60
65
75
LEFT
15
50
65
65

Average puretone thresholds were 54 decibels in the right ear 
and 49 decibels in the left ear.  Speech recognition scores 
were 92 percent in both ears.  

In this case, the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss disability.  The veteran's two VA audiological tests 
conducted since 2005 show a fairly consistent bilateral 
hearing loss that has not significantly worsened over the 
last several years.  Neither test indicates that the level of 
the veteran's hearing loss entitles him to a compensable 
evaluation.  

Applying the results of the May 2005 VA examination, the 
average puretone hearing loss of 54 decibels in the right 
ear, with 96 percent speech discrimination, translates to a 
Roman numeral designation of I.  38 C.F.R. § 4.85, Table VI.  
Similarly, the average puretone hearing loss of 50 decibels 
in the left ear, with 96 percent speech discrimination, also 
translates to a Roman numeral designation of I. 38 C.F.R. § 
4.85, Table VI.  

Likewise, applying the results of the October 2005 VA 
examination, the average puretone hearing loss of 54 decibels 
in the right ear, with 92 percent speech discrimination, 
translates to a Roman numeral designation of I.  38 C.F.R. § 
4.85, Table VI.  Similarly, the average puretone hearing loss 
of 49 decibels in the left ear, with 92 percent speech 
discrimination, also translates to a Roman numeral 
designation of I. 38 C.F.R. § 4.85, Table VI.  

Thus, when applying the Roman numeral designations to Table 
VII, Diagnostic Code 6100, level I for the right ear and 
level I for the left ear equates to a zero percent disability 
evaluation by intersecting row I with column I.

The intersection point for these categories under Table VII 
shows that the hearing loss does not exceed the levels 
contemplated for the currently assigned noncompensable 
scheduler rating.  Thus, the evidence does not support the 
assignment of a compensable evaluation for the service-
connected bilateral hearing loss.  

Based on the aforementioned audiological examinations, Table 
VIA is not for application because the veteran's puretone 
threshold was not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), and 
because his puretone threshold was not 30 or lower at 1000 
Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 
4.85(c), 4.86(a).

At no time have the audiological evaluations, including the 
May 2003 private audiological evaluation, shown that the 
veteran's hearing loss warrants a compensable evaluation; 
therefore, staged ratings are not applicable.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

There is no doubt that the veteran has great difficulty 
hearing, and his credibility regarding this matter is not in 
doubt.  Nevertheless, the Board is without authority to 
assign a higher rating for hearing loss where, as here, the 
assignment of a disability rating is based on the level of 
impairment which is derived by a mechanical application of 
the numeric designations assigned pursuant to audiological 
testing.  Lendenmann, 3 Vet. App. at 349.  The clinical 
findings establish that the preponderance of the evidence is 
against the assignment of a compensable evaluation for 
bilateral hearing loss.  Therefore, the benefit-of-the-doubt 
rule is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss is denied.


REMAND

The veteran seeks service connection for residuals of 
malaria.  At his personal hearing in May 2007, the veteran 
testified that he was assigned to a gunboat on the river for 
two years during service where he was exposed to all kinds of 
mosquitoes and potential malaria.  The veteran further 
testified that he was confined to quarters for 30 days, and 
had been diagnosed by a Navy corpsman with malaria; he was 
prescribed antibiotics and ordered to bed for 30 days.  There 
is no notation of a malaria diagnosis in the service medical 
records because he was in a remote location during that time 
and there was no hospital.  The veteran reported that he has 
experienced continued symptoms of night sweats and shaking 
since his return from Vietnam.  The veteran believes that 
these are residuals of malaria.  

In light of the veteran's testimony, the veteran should be 
afforded a VA examination to determine if he has malaria, or 
residuals therefrom.  If any such malaria residuals are 
identified, the examiner should opine as to whether it is at 
least as likely as not that the veteran's malaria or the 
residuals therefrom are related to service.  

All pertinent VA and/or private treatment records should be 
obtained and associated with the claims file.  

With regard to the issue of entitlement to separate 10 
percent ratings for the service-connected bilateral tinnitus, 
the RO issued a rating decision in May 2005 which granted 
service connection for bilateral tinnitus and assigned a 
single 10 percent rating.  The veteran subsequently submitted 
a timely Notice of Disagreement in August 2005, asserting 
that he was entitled to separate 10 percent ratings for each 
ear because the tinnitus was bilateral.  The RO has not yet 
issued a Statement of the Case as to the issue of entitlement 
to separate 10 percent ratings for each ear for the service-
connected tinnitus.

As such, the RO is now required to send the veteran a 
Statement of the Case on this issue in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where a 
Notice of Disagreement has been submitted, the veteran is 
entitled to a Statement of the Case.  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
claimed residuals of malaria, not already 
associated with the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the claimed 
malaria residuals.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  The examiner should 
elicit from the veteran and record a full 
clinical history referable to the claimed 
malaria.  The examiner should first 
identify if any such malaria residuals 
exist, and if so, should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any current malaria residuals had 
their onset during service, or are the 
result of malaria contracted during 
service, based on all of the pertinent VA 
and private medical evidence in the 
claims file.  In particular, the examiner 
should consider the veteran's hearing 
testimony, service medical records and 
service personnel file, as well as any 
additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
All findings must be reported in detail 
and all indicated testing must be 
accomplished.  

3.  Issue the veteran with a Statement of 
the Case as to the issue of entitlement 
to separate 10 percent ratings for each 
ear for the service-connected bilateral 
tinnitus in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the veteran perfects his appeal by 
submitting a timely and adequate 
substantive appeal, then the RO should 
return the claim to the Board for the 
purpose of appellate disposition.

4.  Following completion of the 
development requested, readjudicate the 
veteran's claim of service connection for 
residuals of malaria.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), and an appropriate period 
of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


